EXHIBIT 10.6

 

 

Executive Incentive Plan

 

Mueller Water Products, Inc.

 

--------------------------------------------------------------------------------


 

Contents

 

Article 1. Establishment, Objectives, and Duration

 

A-3

 

 

 

Article 2. Definitions

 

A-3

 

 

 

Article 3. Administration

 

A-4

 

 

 

Article 4. Eligibility and Participation

 

A-5

 

 

 

Article 5. Awards

 

A-5

 

 

 

Article 6. Beneficiary Designation

 

A-6

 

 

 

Article 7. Deferrals

 

A-6

 

 

 

Article 8. No Right to Employment or Participation

 

A-6

 

 

 

Article 9. Amendment, Modification, and Termination

 

A-6

 

 

 

Article 10. Withholding

 

A-6

 

 

 

Article 11. Successors

 

A-7

 

 

 

Article 12. Legal Construction

 

A-7

 

A-2

--------------------------------------------------------------------------------


 


MUELLER WATER PRODUCTS, INC.
EXECUTIVE INCENTIVE PLAN


 


ARTICLE 1. ESTABLISHMENT, OBJECTIVES, AND DURATION


 

1.1                         Establishment of the Plan. Mueller Water
Products, Inc., a Delaware corporation (the “Company”), hereby establishes an
incentive compensation plan to be known as the “Mueller Water Products, Inc.
Executive Incentive Plan” (the “Plan”), as set forth herein and as it
may be amended from time to time.

 

Subject to approval by the Company’s shareholders, the Plan shall become
effective as of the date the shareholders first approve the Plan (the “Effective
Date”), and shall remain in effect as provided in Section 1.3 hereof.

 

1.2                         Objectives of the Plan. The primary objectives of
the Plan are: (a) to attract, motivate, and retain high-caliber individuals by
providing competitive annual incentive opportunities, (b) to provide an
incentive to key employees of the Company who have significant responsibility
for the success and growth of the Company, and (c) to satisfy the requirements
of Section 162(m) of the Code.

 

1.3                         Duration of the Plan. The Plan shall commence on the
Effective Date and shall remain in effect, subject to the right of the Committee
to amend or terminate the Plan at any time pursuant to Article 9 hereof, for a
period of ten (10) years, at which time the right to grant Awards under the Plan
shall terminate.

 


ARTICLE 2. DEFINITIONS


 

Whenever the following terms are used in the Plan, with their initial letter(s)
capitalized, they shall have the meanings set forth below:

 

(a)                            “Award” means an award described in Article 5
hereof.

 

(b)                           “Award Pool” means, with respect to a Plan Year,
three percent (3%) of the Company’s operating income for the Plan Year.

 

(c)                            “Beneficial Owner” or “Beneficial Ownership”
shall have the meaning ascribed to such term in Rule 13d-3 of the General
Rules and Regulations under the Exchange Act, as amended from time to time, or
any successor rule.

 

(d)                           “Board” or “Board of Directors” means the Board of
Directors of the Company.

 

(e)                            “Code” means the Internal Revenue Code of 1986,
as amended from time to time.

 

(f)                              “Committee” means the Compensation Committee of
the Board or any other committee appointed by the Board to administer the Plan
and Awards to Participants hereunder, as specified in Article 3 hereof.

 

(g)                           “Company” means Mueller Water Products, Inc., a
Delaware corporation, and any successor thereto as provided in Article 11
hereof.

 

(h)                           “Director” means any individual who is a member of
the Board.

 

(i)                               “Effective Date” shall have the meaning
ascribed to such term in Section 1.1 hereof.

 

(j)                               “Employee” means any employee of the Company
or of a Subsidiary. Directors who are employed by the Company or by a Subsidiary
shall be considered Employees under the Plan.

 

A-3

--------------------------------------------------------------------------------


 

(k)                            “Exchange Act” means the Securities Exchange Act
of 1934, as amended from time to time, or any successor statute.

 

(l)                               “Insider” means an individual who is, on the
relevant date, subject to the reporting requirements of Section 16(a) of the
Exchange Act.

 

(m)                         “Participant” means a key Employee who has been
selected to receive an Award or who holds an outstanding Award.

 

(n)                           “Performance-Based Exception” means the
performance-based exception from the tax deductibility limitation imposed by
Code Section 162(m), as set forth in Code Section 162(m) (4) (C).

 

(o)                           “Plan” means the Mueller Water Products, Inc.
Executive Incentive Plan, as set forth herein and as it may be amended from time
to time.

 

(p)                           “Plan Year” means the Company’s fiscal year.

 

(q)                           “Subsidiary” means a corporation, partnership,
joint venture, or other entity in which the Company has an ownership or other
proprietary interest of more than fifty percent (50%).

 


ARTICLE 3. ADMINISTRATION


 

3.1                         General. Except as otherwise determined by the Board
in its discretion, the Plan shall be administered by the Committee, which shall
consist exclusively of two (2) or more nonemployee Directors within the meaning
of the rules promulgated by the Securities and Exchange Commission under
Section 16 of the Exchange Act who also qualify as outside directors within the
meaning of Code Section 162(m) and the related regulations under the Code. The
members of the Committee shall be appointed from time to time by, and shall
serve at the discretion of, the Board. The Committee shall have the authority to
delegate administrative duties to officers or Directors of the Company; provided
that the Committee may not delegate its authority with respect to:
(a) nonministerial actions with respect to Insiders; (b) nonministerial actions
with respect to Awards that are intended to qualify for the Performance-Based
Exception; and (c) certifying that any performance goals and other material
terms attributable to Awards intended to qualify for the Performance-Based
Exception have been satisfied.

 

3.2                         Authority of the Committee. Except as limited by law
or by the Certificate of Incorporation or Bylaws of the Company, and subject to
the provisions hereof, the Committee shall have full power in its discretion to
select key Employees who shall participate in the Plan; determine the sizes and
types of Awards; determine the terms and conditions of Awards in a manner
consistent with the Plan; construe and interpret the Plan and any Award,
document, or instrument issued under the Plan; establish, amend, or waive
rules and regulations for the Plan’s administration; and (subject to the
provisions of Article 9 hereof) amend the terms and conditions of any
outstanding Award as provided in the Plan. Further, the Committee shall make all
other determinations that may be necessary or advisable for the administration
of the Plan.

 

3.3                         Decisions Binding. All determinations and decisions
made by the Committee pursuant to the provisions of the Plan and all related
orders and resolutions of the Committee shall be final, conclusive, and binding
on all persons, including the Company, its shareholders, Directors, Employees,
Participants, and their estates and beneficiaries.

 

3.4                         Performance-Based Awards. For purposes of the Plan,
it shall be presumed, unless the Committee indicates to the contrary, that all
Awards are intended to qualify for the Performance-Based Exception. If the
Committee does not intend an Award to qualify for the Performance-Based
Exception, the Committee shall reflect its intent in its records in such manner
as the Committee determines to be appropriate.

 

A-4

--------------------------------------------------------------------------------


 


ARTICLE 4. ELIGIBILITY AND PARTICIPATION


 

4.1                         Eligibility. All key Employees are eligible to
participate in the Plan.

 

4.2                         Actual Participation. Subject to the provisions of
the Plan, the Committee may, from time to time, select from all eligible
Employees those to whom Awards shall be granted and shall determine the nature
and amount of each Award.

 


ARTICLE 5. AWARDS


 

5.1                         Grant of Awards.  All Awards under the Plan shall be
granted upon terms approved by the Committee. However, no Award shall be
inconsistent with the terms of the Plan or fail to satisfy the requirements of
applicable law. Each Award shall relate to a designated Plan Year.

 

5.2                         Award Pool Limitation. The sum of the Awards for a
single Plan Year shall not exceed one hundred percent (100%) of the amount in
the Award Pool for that Plan Year.

 

5.3                         Individual Maximum Awards. For any given Plan Year,
no one Participant shall receive an Award in excess of fifty percent (50%) of
the Award Pool.

 

5.4                         Limitations on Committee Discretion. The Committee
may reduce, but may not increase, any of the following:

 

(a)                            The maximum Award for any Participant; and

 

(b)                           The size of the Award Pool.

 

5.5                         Payment. Payment of Awards shall be subject to the
following:

 

(a)                            Unless otherwise determined by the Committee, in
its sole discretion, a Participant shall have no right to receive a payment
under an Award for a Plan Year unless the Participant is employed by the Company
or a Subsidiary at all times during the Plan Year.

 

(b)                           The Committee may, in its discretion, authorize
payment to a Participant of less than the Participant’s maximum Award and may
provide that a Participant shall not receive any payment with respect to an
Award. In exercising its discretion, the Committee shall consider such factors
as it considers appropriate. The Committee’s decision shall be final and binding
upon any person claiming a right to a payment under the Plan.

 

(c)                            In no event may the portion of the Award Pool
allocated to a Participant for a given Plan Year be increased in any way,
including as a result of the reduction of any other Participant’s allocated
portion.

 

(d)                           Payments of Awards shall be wholly in cash.

 

(e)                            Each Award shall be paid on a date prescribed by
the Committee, but in no event later than two and one-half (2½) months following
the end of the Plan Year.

 


ARTICLE 6. BENEFICIARY DESIGNATION


 

Each Participant may, from time to time, name any beneficiary or beneficiaries
(who may be named contingently or successively) to whom any benefit under the
Plan is to be paid in case of the Participant’s death before the Participant
receives any or all of such benefit. Each such designation shall revoke all
prior designations

 

A-5

--------------------------------------------------------------------------------


 

by the same Participant with respect to such benefit, shall be in a form
prescribed by the Company, and shall be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime. In
the absence of any such designation, any benefits remaining unpaid under the
Plan at the Participant’s death shall be paid to the Participant’s estate.

 


ARTICLE 7. DEFERRALS


 

The Committee may permit or require a Participant to defer such Participant’s
receipt of the payment of cash that would otherwise be due to such Participant
in connection with any Awards. If any such deferral election is required or
permitted, the Committee shall, in its discretion, establish rules and
procedures for such payment deferrals that meet the requirements of Section 409A
of the Code.

 


ARTICLE 8. NO RIGHT TO EMPLOYMENT OR PARTICIPATION


 

8.1                         Employment. The Plan shall not interfere with or
limit in any way the right of the Company or of any Subsidiary to terminate any
Participant’s employment at any time, and the Plan shall not confer upon any
Participant the right to continue in the employ of the Company or of any
Subsidiary.

 

8.2                         Participation. No Employee shall have the right to
be selected to receive an Award or, having been so selected, to be selected to
receive a future Award.

 


ARTICLE 9. AMENDMENT, MODIFICATION, AND TERMINATION


 

9.1                         Amendment, Modification, and Termination. Subject to
the terms of the Plan, the Committee may at any time and from time to time,
alter, amend, suspend, or terminate the Plan in whole or in part; provided that
unless the Committee specifically provides otherwise, any revision or amendment
that would cause the Plan to fail to comply with any requirement of applicable
law, regulation, or rule if such amendment were not approved by the shareholders
of the Company shall not be effective unless and until shareholder approval is
obtained.

 

9.2                         Adjustment of Awards Upon the Occurrence of Certain
Unusual or Nonrecurring Events. The Committee may make adjustments in the terms
and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events affecting the Company or the financial statements
of the Company or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan; provided that
the Committee shall not be authorized to adjust an Award that the Committee
intends to qualify for the Performance-Based Exception if such adjustment (or
the authority to make such adjustment) would prevent the Award from qualifying
for the Performance-Based Exception.

 

9.3                         Awards Previously Granted. Notwithstanding any other
provision of the Plan to the contrary (but subject to Section 1.1 hereof), no
termination, amendment, or modification of the Plan shall cause any previously
granted Awards to be forfeited. After the termination of the Plan, any
previously granted Award shall remain in effect and shall continue to be
governed by the terms of the Plan and the Award.

 


ARTICLE 10. WITHHOLDING


 

The Company and its Subsidiaries shall have the power and the right to deduct or
withhold, or to require a Participant to remit to the Company or to a
Subsidiary, an amount that the Company or a Subsidiary reasonably determines to
be required to comply with federal, state, local, or foreign tax withholding
requirements.

 


ARTICLE 11. SUCCESSORS


 

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

A-6

--------------------------------------------------------------------------------


 


ARTICLE 12. LEGAL CONSTRUCTION


 

12.1                                          Gender and Number. Except where
otherwise indicated by the context, any masculine term used herein also shall
include the feminine, any feminine term used herein also shall include the
masculine, and the plural shall include the singular and the singular shall
include the plural.

 

12.2                                          Severability. If any provision of
the Plan shall be held illegal or invalid for any reason, such illegality or
invalidity shall not affect the remaining parts of the Plan, and the Plan shall
be construed and enforced as if the illegal or invalid provision had not been
included.

 

12.3                                          Requirements of Law. The granting
of Awards under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies as may be
required.

 

12.4                                          Governing Law. The Plan and all
Awards shall be construed in accordance with and governed by the laws of the
state of Delaware (without regard to the legislative or judicial conflict of
laws rules of any state), except to the extent superseded by federal law.

 

12.5                                          Section 409A. To the extent an
Award would be subject to the requirements of Code Section 409A and the
regulations thereunder, the Plan shall be construed and administered so that the
Award complies with Code Section 409A.

 

A-7

--------------------------------------------------------------------------------